DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    ANTHONY JOHN PHIPPS TIARKS, ISAAC D. SZPILZINGER,
  SAYAN NAVARATNAM, PETER SHERLOCK, SYED NAQVI, PA LLC
a/k/a PA-MELBOURNE, LLC, a Delaware limited liability company, and
            PARABEL, INC., a Delaware corporation,
                        Appellants,

                                    v.

     REED CLARY, JAMES McCREARY, LAURENT OLIVIER,
 GARY ALIANELL, DEBORAH WELLS, FREDRIC F. DERWITSCH and
                   MITCHELL KRASNY,
                       Appellees.

                              No. 4D17-416

                           [August 10, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Judge; L.T. Case No.
CACE15-021521 (13).

  Adam M. Bird, Ted L. Shinkle, and Lesley-Anne              Marks     of
GrayRobinson, P.A., Melbourne, for appellants.

  Leonard S. Feuer of Leonard Feuer, P.A., West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.